DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 10/30/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 1-20 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 8/31/2021, 1/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
7.	Claims 1-20 are rejected under a non-statutory double patenting rejection and a 35 USC 112b rejection, but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein and claim amendment to overcome the 35 USC 112 rejection.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frequency domain" in Line 17. However, the phrase frequency domain is not recited prior in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the frequency domain" in Line 12. However, the phrase frequency domain is not recited prior in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of Patent No. 10/868,649.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar subject matter relating to a first radio access network (RAN) profile indexing message to a user equipment (UE), the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indices corresponding to a first plurality of BWP configurations. 
Note that the table below compares the claims of the present invention with the relevant claims in the copending Application No. 15/855,105 or Patent No. 10/868,649, wherein each claim that are similar or exact are in the same box side by side.
Current AP No. 16733921
Patent No. 10/868,649 (AP No. 15855105)
1. A base station for wireless communication in a wireless communication network, the base station comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to:
 transmit, via a first cell operating on a first component carrier, a first radio access network (RAN) profile indexing message to a user equipment (UE), the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indices corresponding to a first plurality of BWP configurations; 
transmit, via the first cell on a first resource block (RB) of a default BWP of the first component carrier, a first BWP index to the UE, the first BWP index corresponding to a first BWP configuration of the first plurality of BWP configurations; wherein at least one of the first plurality of BWP configurations includes: 

wherein the first BWP and the second BWP have different configurations in numerology, which includes a cyclic prefix and a subcarrier spacing configuration; and
wherein the first and second frequency ranges are one of (i) at least partially overlapped in frequency domain and (ii) not overlapped in the frequency domain.

11. A method performed by a base station, the method comprising: transmitting, via a first cell operating on a first component carrier, a first radio access network (RAN) profile indexing message to a user equipment (UE), the first RAN profile indexing message 


16. A user equipment (UE) for wireless communication in a wireless communication network, the UE comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: receive, from a first cell operating on a first component carrier, a first RAN profile indexing message, the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indices corresponding to a first plurality of BWP configurations; receive, from the first cell on a first resource block (RB) of a default BWP 



Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to RAN profile indexing messaging relating to BWP indices corresponding to BWP configurations. 
2. The base station of Claim 1, wherein:  the periodic resource allocation associated with the transmission type includes one or more uplink (UL) grant free resource configurations or a Semi-Persistent-Scheduling (SPS) configuration; and the at least one of the first plurality of BWP configurations further includes at least one of: a Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state 

12. The method of Claim 11, wherein: the periodic resource allocation associated with the transmission type includes one or more uplink (UL) grant free resource configurations or a Semi-Persistent-Scheduling (SPS) configuration; and the at least one of the first plurality of BWP configurations further includes at least one of: a Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.


2. The method of claim 1, wherein the periodic resource allocation associated with the transmission type includes at least one uplink (UL) grant free resource configuration or at least one Semi-Persistent-Scheduling (SPS) configuration; and wherein the at least one of the first plurality of BWP configurations further includes at least one of: a Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.

17. The UE of claim 16, wherein the periodic resource allocation associated with the transmission type includes one or more uplink (UL) grant free resource configurations or a Semi-Persistent-Scheduling (SPS) configuration; and wherein the at least one of the first plurality of BWP configurations further includes at least one of: a Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.
18. The UE of claim 16, wherein the first RAN profile indexing message is contained in 
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to uplink (UL) grant free resource configuration or at least one Semi-Persistent-Scheduling (SPS) configuration, Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.
3. The base station of Claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, via the first cell on the first RB as part of a first downlink control information (DCI) message, a BWP indicator field (BIF) to indicate the first BWP configuration; and transmit, via the first cell, a second plurality of DCI messages; wherein the second plurality of DCI messages is encoded based on a Control Resource Set (CORESET) configuration of the first BWP configuration. 

4. The base station of Claim 3, wherein the second plurality of DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the first component carrier, wherein the first plurality of data RBs is encoded based on the first BWP configuration corresponding to the first BWP index. 



13. The method of Claim 11, further comprising: transmitting, via the first cell on the first RB as part of a first downlink control information (DCI) message, a BWP indicator field (BIF) to indicate the first BWP configuration; and  transmitting, via the first cell, a second plurality of DCI messages; wherein the second plurality of DCI messages is encoded based on a Control Resource Set (CORESET) configuration of the first BWP configuration.

14. The method of Claim 13, wherein the second plurality of DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the first component carrier, wherein the first plurality of data RBs is
encoded based on the first BWP configuration corresponding to the first BWP index.

20. The method of Claim 11, further comprising: transmitting, from the first base station that operates the first cell, the first RAN profile indexing message to one or more second base stations that operate one or more secondary cells  via at least one backhaul connection. 


5. The method of claim 4, further comprising: decoding, by the UE, the first RAN profile indexing message; storing, by the UE, the first RAN profile indexing message; decoding, by the UE, the first DCI message to obtain the first BWP index indicated by the first cell; and decoding, by the UE, the second plurality of DCI messages based on the CORESET configuration of the first BWP configuration.


19. The UE of claim 18, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from the first cell on the first RB as part of a first downlink control information (DCI) message, a BWP indicator field (BIF) to indicate the first BWP configuration; and receive, from the first cell, a second plurality of DCI messages, wherein the second plurality of DCI messages is encoded based on a Control Resource Set (CORESET) configuration of the first BWP configuration.

20. The UE of claim 19, wherein the at least one processor is further configured to execute the computer-executable instructions to: decode the first RAN profile indexing message; store the first RAN profile indexing message; decode the first DCI message to obtain the first BWP index indicated by the first cell; and decode the second plurality of 
21. The UE of claim 20, wherein the second plurality of DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the first component carrier, wherein the first plurality of data RBs is encoded based on the first BWP configuration corresponding to the first BWP index.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to DCI messages indicating a RB allocations.
5. The base station of Claim 3, wherein the second plurality of DCI messages comprises: a first Semi-Persistent-Scheduling (SPS) activation message, having a first SPS RB allocation, to activate a first SPS configuration, which is provided in the first BWP configuration,  wherein the first SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the first SPS RB allocation is decided by the first SPS configuration; and a first SPS de-activation message for de-activating the first SPS configuration after the first SPS configuration is activated by the first SPS activation message. 



a first SPS de-activation message for de-activating the first SPS configuration after the first SPS configuration is activated by the first SPS activation message.






8. The method of claim 7, further comprising: decoding, by the UE, the first SPS activation 

22. The UE of claim 19, wherein the second plurality of DCI messages comprises: a first Semi-Persistent-Scheduling (SPS) activation message, having a first SPS RB allocation, to activate a first SPS configuration, which is provided in the first BWP configuration, wherein the first SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the first SPS RB allocation is decided by the first SPS configuration; and a first SPS de-activation message for de-activating the first SPS configuration after the first SPS configuration is activated by the first SPS activation message.

23. The UE of claim 22, wherein the at least one processor is further configured to execute the computer-executable instructions to: decode the first SPS activation message to obtain the first SPS RB allocation; transmit or receive packets continuously in a time domain 
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to DCI messages comprising Semi-Persistent-Scheduling (SPS) activation message and SPS deactivation
6. The base station of Claim 3, wherein the at least one processor is further configured to execute the computer-executable instructions to:  
     receive at least a first UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration. 

16. The method of Claim 13, further comprising: receiving at least a first UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration. 



9. The method of claim 4, further comprising: transmitting, by the UE, at least a first UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration.

24. The UE of claim 19, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit at least a first UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration.

15. The method of claim 11, further comprising: transmitting, by the UE, at least a second UL grant free packet on a second UL grant free resource after the UE decodes the third DCI message, wherein the second UL 

30. The UE of claim 26, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit at least a second UL grant free packet on a second UL grant free resource after the UE decodes the third DCI message, wherein the second UL grant free resource is configured in the second BWP configuration.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration. 
7. The base station of Claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, via a second cell on a second RB of a second component carrier as part of a third downlink control information (DCI) message, a second BWP index to the UE, wherein the second BWP index corresponds to a second BWP configuration in a second plurality of BWP configurations for the second component carrier, wherein the second BWP index is part of the first plurality of BWP indices, and the second plurality of BWP configurations are part of the first plurality of BWP configurations; wherein the UE decodes, on the second component 

17. The method of Claim 13, further comprising: transmitting, via a second cell on a second RB of a second component carrier as part of a third downlink control information (DCI) message, a second BWP index to the UE, wherein the second BWP index corresponds to a second BWP configuration in a second plurality of BWP configurations for the second component carrier, wherein the second BWP index is part of the first plurality of BWP indices, and the second plurality of BWP configurations are part of the first plurality of BWP configurations; wherein the UE decodes, on the second component carrier, the third DCI message to obtain the second BWP index and identify a corresponding one of the second plurality of BWP configurations. 


25. The UE of claim 16, wherein the first plurality of BWP configurations and the corresponding first plurality of BWP indices are configured for each of a first plurality of component carriers independently, and the first plurality of component carriers is 


Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to multiple cells corresponding to DCI message and BWP configurations 
8. The base station of Claim 7, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, via the second cell, a fourth plurality of DCI messages to the UE, wherein 

wherein the UE decodes the fourth plurality of DCI messages based on the CORESET configuration of the second BWP configuration, and transmits or receives packets based on the fourth plurality of DCI messages and the second plurality of RB allocations.

18. The method of Claim 17, further comprising: transmitting, via the second cell, a fourth plurality of DCI messages to the UE, wherein the fourth plurality of DCI messages indicates a second plurality of RB allocations to indicate a second plurality of data RBs for the UE to transmit and/or receive data on the second component carrier, and the fourth plurality of DCI messages are encoded based on a Control-Resource Set (CORESET) configuration of the second BWP configuration; wherein the UE decodes the fourth plurality of DCI messages based on the 




12. The method of claim 11, further comprising: transmitting, by the second cell, a fourth plurality of DCI messages, wherein the fourth plurality of DCI messages indicates a second plurality of RB allocations to indicate a second plurality of data RBs for UE to transmit and/or receive data on the second component carrier, and the fourth plurality of DCI messages are encoded based on a Control-Resource Set (CORESET) configuration of the second BWP configuration; decoding, by the UE, the fourth plurality of DCI messages based on the CORESET configuration of the second BWP configuration; and transmitting or receiving, by the UE, packets based on the fourth 

26. The UE of claim 16, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from a second cell on a second RB of a second component carrier as part of a third downlink control information (DCI) message, a second BWP index, wherein the second BWP index corresponds to a second BWP configuration in a second plurality of BWP configurations for the second component carrier, wherein the second BWP index is part of the first plurality of BWP indices, and the second plurality of BWP configurations are part of the first plurality of BWP configurations; and decode, on the second component carrier, the third DCI message to obtain the second BWP index and identify a corresponding one of the second plurality of BWP configurations.
27. The UE of claim 26, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from the second cell, a fourth plurality of DCI messages, wherein the fourth plurality of DCI messages indicates a second plurality of RB allocations to indicate a second plurality of data RBs for UE to transmit and/or receive data on the second 
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to plurality of DCI messages and RB allocations, and CORSET configurations 
9. The base station of Claim 8, wherein the fourth plurality of DCI messages further comprises:
 a second Semi-Persistent-Scheduling (SPS) activation message, having a second SPS RB allocation, to activate a second SPS configuration, which is provided in the second BWP configuration, wherein the second SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the second SPS RB allocation is decided by the second SPS configuration; and a second SPS de-activation message for de-activating the second SPS configuration after the second SPS configuration is activated by the second SPS activation message.











28. The UE of claim 27, wherein the fourth plurality of DCI messages further comprises: a second Semi-Persistent-Scheduling (SPS) activation message, having a second SPS RB allocation, to activate a second SPS configuration, which is provided in the second BWP configuration, wherein the second SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the second SPS RB allocation is decided by the second SPS configuration; and a second SPS de-activation message for de-activating the second SPS configuration after the second SPS configuration is activated by the second SPS activation message.
29. The UE of claim 28, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to SPS activation and allocation. 



	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 6, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477